Citation Nr: 0017550	
Decision Date: 07/03/00    Archive Date: 07/11/00

DOCKET NO.  96-48 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
right testis pain with radiating pain to the hip, back, and 
pelvis.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from September 1990 
to September 1994.

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
August 1995, by the Boston Regional Office (RO), which 
granted service connection for testis pain and assigned a 
noncompensable evaluation, effective September 18, 1994.  The 
notice of disagreement with this determination was received 
in January 1996.  The statement of the case was issued in 
September 1996.  The substantive appeal was received in 
November 1996.  Additional medical records were received in 
February 1999, and a supplemental statement of the case was 
issued in June 1999.  The appeal was received at the Board in 
June 2000.  

The veteran has been represented throughout his appeal by The 
American Legion, which submitted written argument to the 
Board in June 2000.  

In the August 1995 rating action, the RO denied the veteran's 
request for entitlement to service connection for residuals 
of stab wound to the left lower quadrant.  A notice of 
disagreement with that decision was received in January 1996.  
While a statement of the case was issued in September 1996, 
the veteran's November 1996 substantive appeal did not 
include any mention of the issue of service connection for 
residuals of a stab wound.  Subsequently, a supplemental 
statement of the case (SSOC) was issued in June 1999, which, 
in part, addressed the issue of residuals of a stab wound in 
the left lower quadrant.  The transmittal letter with the 
SSOC indicated that, if the SSOC contained an issue which had 
not been addressed in a substantive appeal, the veteran had 
60 days in which to perfect his appeal as to the new issue.  
However, no response was received from the veteran, within 
the ensuing 60 days, which pertained to the issue of service 
connection for the residuals of a stab wound of the left 
lower quadrant.  Therefore, that issue is not in appellate 
status and before the Board at this time.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999).  

The Board notes that the veteran failed to report for a 
Travel Board hearing scheduled in May 2000 in connection with 
his claim, and he is therefore presumed to have withdrawn his 
hearing request.  See 38 C.F.R. § 20.704(d) (1999).  


REMAND

The veteran essentially contends that he is entitled to a 
compensable evaluation for his service-connected right testis 
pain, with radiating pain to the hip, back, and pelvis.  The 
veteran states that he has daily pain, and that he has a 
feeling of pins and needles in his right leg when he wakes up 
in the morning.  He also indicates that the radiating pain 
from his right testis causes him to walk with a limp.  He 
further indicates that, as a result of the pain, he is unable 
to stand for long periods of time and that this interferes 
with his ability to maintain gainful employment.  

Initially, the Board finds that the veteran's claim for 
increased (compensable) rating for his service-connected 
right testis pain, with radiating pain to hip, back, and 
pelvis is well grounded, in that he has presented a plausible 
claim.  38 U.S.C.A. § 5107(a) (West 1991); Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  Pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991), the Board is obligated to assist the 
veteran in the development of a well-grounded claim.  This 
includes the duty to conduct a thorough and contemporaneous 
medical examination under appropriate circumstances.  See 
Littke v. Derwinski, 1 Vet.App. 90 (1991).  

The Board notes that the veteran last underwent a VA 
examination in June 1995, approximately five years ago, and 
that, since that time, he has made contentions of an increase 
in the severity of his service-connected disorder.  In 
addition, there is insufficient medical evidence of record 
which would provide a basis for evaluation of the veteran's 
service-connected right testis pain.  Accordingly, the Board 
finds that the last examination is now dated, and a current 
examination is required, given the complaints of increased 
disability, so that the Board's decision may be based upon a 
record that contains a contemporaneous examination.  Caffrey 
v. Brown, 6 Vet.App. 377, 383-4 (1994).  

The Board observes that a review of the record reveals a VA 
document showing that the veteran failed to report for a 
genitourinary examination scheduled in May 1999.  However, as 
argued by the service representative in his Written Brief 
Presentation dated in June 2000, there is no documentation of 
record showing that the VA Medical Center sent the veteran 
notice of the time and place to report for his examination, 
nor is there any subsequent communication from the RO to the 
veteran informing him that his claim might be denied based 
upon his failure to report for the examination.  

In this regard, the Board notes that, when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without good cause, fails to report for such examination, if 
the examination was scheduled in conjunction with a original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be 
denied.  However, where good cause is shown, an examination 
may be rescheduled.  38 C.F.R. § 3.655 (1999).  Further, the 
Board observes that the Court has held that the VA has a duty 
to fully inform the veteran of the consequences of his 
failure to report for a scheduled examination.  See Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).  

In a June 1999 SSOC, the RO advised the veteran that he had 
failed to make himself available for a VA-mandated 
examination.  However, the veteran was not advised of the 
applicability of 38 C.F.R. § 3.655.  Thus, the veteran might 
be prejudiced if the Board were to apply 38 C.F.R. § 3.655 in 
the first instance, without notifying him and his 
representative of its applicability.  See Curry v. Brown, 7 
Vet. App. 59 (1994); Bernard v. Brown, 4 Vet.App. 384 (1993).  
The veteran must be advised of his responsibility to report 
for the examination and of the possible outcome if he fails, 
without good cause, to report.  Therefore, the Board finds 
that the veteran should be given another opportunity report 
for a VA examination.  

Finally, the veteran is hereby advised that, while VA does 
have a duty to assist him in the development of his claim, 
that duty is not limitless.  His cooperation in responding to 
requests for information and reporting for scheduled 
examinations is required.  We wish to emphasize to the 
veteran that "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet.App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991).  See also Brock v. Brown, 10 
Vet.App. 155, 165 (1997), Olson v. Principi, 3 Vet.App. 480, 
483 (1992).  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not fully comport with due process of law.  For that 
reason, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his appeal, the 
case is REMANDED to the RO for the following development: 

1.  The RO should request that the veteran 
provide the names, addresses and approximate 
dates of treatment for all VA and non-VA 
health care providers who have treated him 
for his right testis pain, with radiating 
pain to his hip, back, and pelvis during the 
course of this appeal.  After obtaining any 
necessary authorizations, the RO should 
attempt to obtain copies of those treatment 
records identified by the veteran, which have 
not been previously secured.  

2.  The veteran should be scheduled for a VA 
genitourinary examination, for the purpose of 
determining the current severity of his 
service-connected right testis pain, with 
radiating pain into his hip, back, and 
pelvis.  The veteran and his representative 
should be notified of the date, time, and 
place of the examination in writing, and a 
copy of the notification letter should be 
associated with the claims file.  As above, 
the veteran is hereby specifically informed 
of the consequences of failure to report, as 
set forth in 38 C.F.R. § 3.655.  The claims 
folder and a copy of this Remand must be made 
available to the examiner for review in 
conjunction with the examination.  All 
indicated tests and studies should be 
conducted.  Following the examination, it is 
requested that the examiner, to the extent 
possible, report all complaints and findings 
in detail.  

3.  Subsequently, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
completed.  If any development is incomplete, 
appropriate corrective action should be 
taken.  Specific attention is directed to the 
examination report.  If the examination 
reports do not include fully detailed 
descriptions of all test reports, special 
studies or opinions requested, the reports 
must be returned for corrective action.  38 
C.F.R. § 4.2 (1999); see also Stegall v. 
West, 11 Vet.App. 268 (1998).  

4.  After completion of the above evidentiary 
development, the RO should readjudicate the 
veteran's claim of entitlement to a 
compensable evaluation for right testis pain.  
If the veteran fails to report for VA 
examination, the RO should take into 
consideration the provisions of 38 C.F.R. 
§§ 3.158 and 3.655.  

5.  If the determination remains adverse to 
the veteran, both he and his representative 
should be furnished a supplemental statement 
of the case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a summary 
of additional evidence submitted and all 
applicable laws and regulations.  This 
document should include detailed reasons and 
bases for the decision reached.  They should 
then be afforded the applicable time period 
in which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
Remand the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this Remand are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).



